Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 1 of 9 PageID# 153

                                    Case 3:19-cv-00589 REP-RCY
                                           December 3, 2020




                                  United States District Court

                                  Eastern District Of Virginia

                                          Richmond Division




RAYMOND TIEDE,                        )
           Petitioner,                )
     v.                               )                       Case No.: 3: 19-cv-00589
                                      )
JEFFREY CRAWFORD,                     )
           Respondent,                )
                                      )
____________ )


                REPLY IN SUPPORT OF PETITIONER
  MEMORANDUM TO OPPOSE THE RESPONDENT MOTION TO DISMISS OR IN
           THE ALTERNATIVE FOR SUMMARY JUDGMENT




Petitioner Raymond Tiede (Mr.Tiede) pro sc, now filing this reply memorandum of support to

oppose respondent (ICE) motion to dismiss or in the alternative, motion for summary judgment.

According to the Respondent (ICE), the only reason (ICE) claim Mr. Tiede did not fully

cooperate in his removal is the fact that French authorities claimed he is not a French citizen,

because his birth certificate submitted is fraudulent. This argument should be rejected by this

Honorable Court for the forgoing reason.

                                                                                          Page 1 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 2 of 9 PageID# 154

                                     Case 3:19-cv-00589 REP-RCY
                                          December 3, 2020




Argument:

Mr. Tiede has fully and personally cooperate with (ICE) in his removal to France his country of

birth. He first personally submitted all the proof of his citizenship, birth certificate, passport and

his identification card (ID). Secondly he has attended all interviews with (ICE) and the Embassy

of his country. He has never refrain from cooperating with (ICE) on anything. However (ICE)

still stating he is not cooperating with them, because the French Embassy and the authorities

stated that he is not a French citizen.



Now whatever French authorities stated to (ICE) has "nothing to do with Mr. Tiede" because he

has done all he can to prove his citizenship and he cannot put words in the French Embassy

authorities mouth or force them to accept him. (ICE) tend to suck up to whatever the French

authorities has told them. And Mr. Tiede has nothing to do with that, and has nothing else to

offer, therefore this is a quarrel that (ICE) should pick up with the French authorities and not Mr.

Tiede, because he has no power nor control over what the authorities told (ICE), and has done all

he can to personally cooperate in his own removal. Now the burden is on (ICE) to remove him.

Stop insinuating their position on this removal; furthermore, stop making excuses for their

miserable failures to do so. Because (ICE) cannot bully the French authorities in to doing

anything, they in turn are punishing Mr. Tiede for not being able to get further with the French

authorities. What more can Mr. Tied do? Now that he is helpless under this state of affairs.




                                                                                             Page 2 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 3 of 9 PageID# 155

                                     Case 3:19-cv-00589 REP-RCY
                                          December 3, 2020




(ICE) should pick up this quarrel with the French Embassy. For one, French authorities in France

has fully authenticated his birth certificate, and therein after, issued a passport that Mr. Tiede

used to depart France and enter the United State of America, one of the top countries known for

their sophisticate inspection of arriving immigrants. The French authorities has never one time

dispute the fact that they had issued this passport; and did not find Mr. Tiede birth certificate

fraudulent at that instant. France is not a third world country. It has state of art equipment and

well trained experienced personals to authenticate these types of documents and skillfully inspect

them for any type of fraud. Moreover, at the time of issuing Mr. Tiede passport, French

authorities finds his birth certificate to be legitimate and not fraudulent as (ICE) claims the

French authorities stated.



Secondly, while Mr. Tiede is in the United States, he applied for an identification card from the

French Embassy in Washington, D.C. To obtain this identification card, Mr. Tiede again submits

his birth certificate to French authorities in Washington D.C. The French Embassy and

authorities authenticated his birth certificate and issued the identification card. The French

authorities did not find any issue(s) or dispute with Mr. Tiede's citizenship claims and his birth

certificate. This same Embassy now states Mr. Tiede's birth certificate is fraudulent. Again,

French authorities did not dispute the fact that they had issued his identification card. In so many

words, French authorities even acknowledge that they issued this identification card, but now

claim it was obtained on the basis of a false birth certificate.




                                                                                            Page 3 of9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 4 of 9 PageID# 156

                                     Case 3:19-cv-00589 REP-RCY
                                          December 3, 2020




This same birth certificate was not fraudulent when at the time of issuing Mr. Tiede's passport in

France; and when issuing the identification card. These are questions ICE should be contending

with the French authorities. Instead, they are punishing Mr. Tiede for their lack of performance

in their duties to remove Mr. Tiede to his country of origin, France. Whatever the French

authorities has told ICE, there is nothing Mr. Tiede can do about it. He has fully cooperated with

ICE and the burden is now on ICE to do their job and stop pointing finger and take this fight up

with the French Embassy and not with Mr. Tiede.



If we should take a look at the leading case in this matter before us, Zadvydas v. Davis. 533 U.S.

678, 121 S. Ct. 2491, 150 L. Ed. 2d 653 (2001) KESTUTIS ZADVYDAS who had been born,

apparently of Lithuanian parents, in a displaced-persons camp in Germany was ordered deported

based on his criminal record. However, both Germany and Lithuania refused to accept the alien

on the ground that he was not a citizen of their respective countries. Even though ICE known he

was born in that country, Germany, it did not stop Germany or Lithuania from claiming he was

not a citizen of their country. Just as in this case, even though France had issued Mr. Tiede

passport and identification card, and at that time did not find his birth certificate fraudulent, they

now claiming he is not a citizen of their country.



Also see; Aden v. Nielsen, 409 F. Supp. 3d 998, 2019 U.S. Dist. LEXIS 103569 (W.D. Wash.,

June 20, 2019) Petitioner NAJIB ALI ADEN was born in a refugee camp in Kenya to Somali

parents and was orphaned as an infant. He was raised by an aunt in the Kenyan camp and came




                                                                                            Page 4 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 5 of 9 PageID# 157

                                    Case 3:19-cv-00589 REP-RCY
                                         December 3, 2020




to the United States as a refugee in 2007 "when he was 15 years old". Petitioner applied for

lawful permanent residence in December 20 I I and his application was approved in May 2012.



In 20 I 4, petitioner was convicted of robbery offenses in King County, Washington. After he

served his sentence, the Department of Homeland Security ("DHS") took him into custody and

detained him at the Northwest Detention Center. During an initial interview with an immigration

officer on October 4, 201 7, petitioner indicated that he is a native and citizen of Kenya and that

his deceased parents were natives and citizens of Somalia. The same day, OHS initiated removal

proceedings against him by filing a Notice to Appear ("NTA"), which alleged that he is

removable based on his robbery convictions. The NTA also alleged that he is a native and citizen

of Kenya. OHS determined that petitioner should be detained pending his removal proceedings.

During removal proceedings, petitioner admitted the allegations in the NT A, including that he is

a native and citizen of Kenya. Petitioner designated Kenya as the country of removal. Somalia

was not discussed during the removal proceedings as {2019 U.S. Dist. LEXIS 4} an alternative

country of removal. On December 20, 2017, the l.J ordered him removed to Kenya.

On January 9, 2018, U.S. Immigration and Customs Enforcement ("ICE") Deportation Officer

Jose Alvarez submitted a travel document request to the Kenyan government on petitioner's

behalf, which asserted that petitioner was a native and citizen of Kenya. On February 26, 2018,

the Consulate General of the Republic of Kenya issued a determination finding that petitioner is

not a citizen of Kenya and denying ICE's request for a travel document.


Again ICE knows he was from Kenya. But that did not stop Kenya from finding that the

petitioner was not a citizen of their country. Even though he was born in that country and live in

                                                                                          Page 5 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 6 of 9 PageID# 158

                                    Case 3:19-cv-00589 REP-RCY
                                         December 3, 2020




that country until he was 15 years old when he move to the United States. Just as in this case ICE

know that Mr. Tiede is from France and at sometime lived in France whereat he obtain his travel

documents to come to the United States, but that did not stop France from claiming he is not a

citizen of there country.




Also In March 20 I 8, Officer Alvarez informed petitioner that Kenya had denied his request for a

travel document and that ICE would be seeking a travel document from Somalia. The parties

dispute what occurred during this conversation. Petitioner{2019 U.S. Dist. LEXIS 5} avers that

he told Officer Alvarez that he was afraid to go to Somalia and would want to reopen his case to

fight any efforts to send him there. According to petitioner, Officer Alvarez told him that he

could reopen his case but they should get a travel document first. Officer Alvarez, on the other

hand, declares that petitioner stated he did not want to go to Somalia, but he never stated he was

afraid he would be harmed there. Officer Alvarez left petitioner with paperwork to fill out that

would assist in obtaining a travel document from Somalia. When petitioner and Officer Alvarez

next met to discuss obtaining a travel document to Somalia, petitioner refused to cooperate.

Petitioner stated that he wanted to reopen his case and was consulting with an attorney. On

March 21, 2018, Officer Alvarez submitted a Somali travel document application on petitioner's

behalf, claiming that petitioner was a native of Kenya and a citizen of Somalia; and falsely claim

that petitioner lived in Somalia. (Just as Graham, who provided false information in his

declaration). Officer Alvarez completed the application based on information provided by

petitioner but without petitioner's assistance or review. As petitioner points out, there appear to


                                                                                           Page 6 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 7 of 9 PageID# 159

                                     Case 3:19-cv-00589 REP-RCY
                                          December 3, 2020

be several errors in the application including that petitioner was born in Somalia, not Kenya, and

that he had previously lived in Somalia when in fact he has never been there.




On March 30, 2018, ICE released petitioner from immigration custody on an order of

supervision because it had determined that removal was not significantly likely in the reasonably

foreseeable future. The release notification letter informed petitioner that ICE would continue to

make efforts to obtain a travel document and, "Once a travel document is obtained, you will be

required to surrender to ICE for removal. You will, at that time, be given an opportunity to

prepare for an orderly departure." These are the same measures ICE should have taken on this

case. Since France is unwilling and refuse to accept Mr. Tiede as their citizen. The proper

measures to take are to release Mr. Tiede on supervision until they could obtain the proper travel

documents for his removal to France.



After a final order of removal OHS is tasked with removing the noncitizen. See 8 U.S.C.

1231 (b)(2). The regulations provide that if OHS "is unable to remove the [noncitizen] to the

specified or alternative country or countries, the order of the immigration judge does not limit the

authority of [DHS] to remove the [noncitizen] to any other country{2019 U.S. Dist. LEXIS

19} as permitted by [ 123l(b)]." 8 C.F.R. 1240.12(d) Subject to the prohibition on removal to a

country where the noncitizen's life or freedom would be threatened, see 8 U.S.C. 1231(b)(3),

1231 (b)(2) requires OHS to {409 F. Supp. 3d 1018} remove the noncitizen to his or her country

of choice unless certain exceptions apply, in which case it shall remove the noncitizen to a

country of which he or she is a "subject, national, or citizen." 8 U .S.C. 1231 (b)(2)(A), (C). If the


                                                                                            Page 7 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 8 of 9 PageID# 160

                                    Case 3:19-cv-00589 REP-RCY
                                         December 3, 2020




government of that country is not willing to accept the noncitizen into the country or fails to

respond to DHS's inquiries within a reasonable time, DHS shall remove the noncitizen to any

other country as provided in 123 l(b)(2)(E).

In this case at hand ICE has been reluctant in their duties to remove Mr. Tiede to his country of

origin or any other country whatsoever. ICE has followed none of the regulation set out under

section 8 U.S.C. 123 l(b)(2). In this removal preceding, ICE is no closer to removing Mr. Tiede

than when they first detained him in April of 2019. All that is put forth by ICE is he say and she

say arguments. First, it was Mr. Tiede so call lawyer of record that has no name or gender told

them that Mr. Tiede is from cote d'lvory. Now, its French embassy that told them Mr. Tiede is

not a citizen of their country; none of which has anything to do with Mr. Tiede personally

refusing to cooperate in his removal and is not what this honorable court order them to do. The

goal post has moved further and further. The Court Order was for ICE to show instance in which

Mr. Tiede did not personally cooperate in his removal. ICE has failed to meet their ultimate

burden. Therefore Mr. Tiede contend that there is no chance of removal in foreseeable future.




                                            Conclusion

Base on these forgoing reasons, this Court should deny the respondents motion to dismiss and

respondents' motion for summary judgment, and grant Mr. Tiede petition for writ of habeas

corpus and order him immediately release.




                                                                                          Page 8 of 9
Case 3:19-cv-00589-REP-EWH Document 21 Filed 12/07/20 Page 9 of 9 PageID# 161

                                  Case 3:19-cv-00589 REP-RCY
           ------------
                                      December 3, 2020




                                        Poof of Service




I certify that on /2.- I> 'Z.- ZD, I mailed a copy of this motion to Jonathan T. Lucier VSB No
81303 Attorney for Respondents at the office of the United States Attorney, 919 East Main
Street, suite 1900 Richmond, VA 23219




Date   /   2. -   OZ. -   Z. O




                                                                                    Page 9 of 9
